Citation Nr: 0829375	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from July 1944 to January 
1946.  The appellant is the veteran's spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died in December 2006.  The 
primary cause of death was cardiac arrest with pulmonary 
edema, mitral valve regurgitation and coronary artery disease 
as the underlying cause of death, and acute renal failure and 
diabetes mellitus II as contributory causes of death.  At the 
time of the death the veteran was service connected for post-
traumatic stress disorder (PTSD) with an evaluation of 70 
percent disabling.  Service connection had also been granted 
for residuals of a shell fragment wound of the left wrist and 
the mid thoracic spine and a scar of the mid thoracic spine.

The appellant has argued that the veteran's death should be 
service connected as his PTSD aggravated his coronary artery 
disease.  She has stated that the nightmares the veteran 
experienced due to his PTSD were so intense, that she could 
no longer sleep with him as he would kick and punch all night 
long, and he would wake up every morning needing to take 
nitroglycerine to control symptoms of his coronary artery 
disease which were triggered by his nightmares.  VA 
outpatient medical records note that the veteran sought 
treatment for chest pains he would experience mainly in the 
morning.  It was noted that he had possible angina chest 
pains which would occur mostly in the morning on awakening 
which may benefit from antianginal treatment.   

The Board notes that Federal Register statement of June 28, 
2005, 70 F.R. 37040, notes that presumption of service 
connection was warranted for hypertensive vascular disease 
for prisoners of war (POW).  It was reasoned that presumption 
of service connection was warranted on the basis that based 
on several medical studies, veterans who have a long-term 
history of PTSD have a high risk of developing cardiovascular 
disease and myocardial infraction, and since POWs have a 
relatively high rate of PTSD incurrence, they would 
presumably be at risk of cardiovascular disease to include 
hypertension.  

When medical evidence is not adequate, the VA must supplement 
the record by seeking an advisory opinion.  

In the instant case a medical opinion is required.  There is 
evidence that the veteran had coronary artery disease prior 
to his death and that he was service connected for PTSD.  His 
wife has stated that the veteran experienced severe 
nightmares.  VA outpatient treatment records show that the 
veteran sought treatment for what was possible angina chest 
pains mostly in the mornings for which he received 
antianginal treatment.  A medical opinion is required to 
determine if there was any connection between the veteran's 
PTSD and his coronary artery disease and whether the 
veteran's PTSD aggravated the veteran's coronary artery 
disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The AOJ should obtain a VA medical 
opinion to determine if the veteran's 
service connected PTSD could have 
aggravated the veteran's coronary 
artery disease.  The examiner should 
take into consideration the appellant's 
accounts of the severity of the 
veteran's nightmares, the VA outpatient 
treatment records documenting 
complaints of and treatment for anginal 
type chest pains mostly in the morning, 
and the Federal Register statement of 
June 28, 2005, 70 F.R. 37040.  The 
claims file must be made available to 
the examiner.  The examiner should 
specifically opine whether the 
veteran's PTSD caused or aggravated the 
coronary artery disease or otherwise 
conctirbuted to death.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



